PER CURIAM
Petitioner seeks judicial review of an order of the Board of Parole setting a “parole consideration date.” See ORS 144.228. He asserts that we have jurisdiction pursuant to ORS 144.335.1 We do not.
ORS 144.335 grants this court jurisdiction only over orders of the Board that fix a parole release date, revoke parole, or discharge a person from parole. Addicks v. Board of Parole, 63 Or App 409, 413, 663 P2d 1310 (1983). Because the order in this case does none of those things, we lack jurisdiction.2
Petition for judicial review dismissed.

 Petitioner also cites OAR 255-80-010 and ORS 183.482 as bases for jurisdiction. The administrative rule is inapposite, and ORS 183.482 does not apply to persons in custody of the Department of Corrections. ORS 183.315(5).


 At oral argument, we asked the Public Defender and the Attorney General to provide additional briefing on the merits. Both submitted excellent briefs, which we appreciate.